 Case 6:20-cv-00518-JDK-JDL Document 13 Filed 12/29/20 Page 1 of 3 PageID #: 28




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                             §
CLARENCE BOUDREAUX, #1168605,                §
                                             §
      Plaintiff,                             §
                                             §
v.                                           §    Case No. 6:20-cv-518-JDK-JDL
                                             §
JONI WHITE, et al.,                          §
                                             §
      Defendants.                            §
                                             §

            ORDER ADOPTING REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Clarence Boudreaux, a prisoner within the Texas Department of

 Criminal Justice, proceeding pro se, filed this civil rights lawsuit pursuant to 42

 U.S.C. § 1983.     This case was referred to United States Magistrate Judge, the

 Honorable John D. Love, for findings of fact, conclusions of law, and recommendations

 for the disposition of the case.

       On September 23, 2020, Judge Love granted Plaintiff in forma pauperis status

 and directed Plaintiff to submit an initial, partial filing fee of $20 within thirty days

 of receipt of the order. Docket No. 4. Plaintiff subsequently moved for an extension

 of time to submit the $20 fee. Docket No. 5. Judge Love granted that request,

 directing Plaintiff to submit his fee or demonstrate a financial inability to do so by

 December 1, 2020. Docket No. 7. Judge Love’s order specifically warned Plaintiff

 that failure to comply may result in the dismissal of the complaint. Plaintiff later

 sent a copy of a TDCJ inmate withdrawal slip requesting a $20 withdrawal for court



                                            1
Case 6:20-cv-00518-JDK-JDL Document 13 Filed 12/29/20 Page 2 of 3 PageID #: 29




fees, but did not send the filing fee. Docket No. 8. On December 8, 2020, Judge Love

issued a Report recommending that Plaintiff’s case be dismissed, without prejudice,

for Plaintiff’s failure to submit the initial filing fee of $20. Docket No. 10. Plaintiff

has filed timely objections, but still has not submitted the initial filing fee that was

first ordered on September 23, 2020. Docket No. 12.

         Where a party objects within fourteen days of service of the Report and

Recommendation, the Court reviews the objected-to findings and conclusions of the

Magistrate Judge de novo. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the

Court examines the entire record and makes an independent assessment under the

law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en

banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the

time to file objections from ten to fourteen days).

         Here, Plaintiff’s objections do not argue that Plaintiff is financially unable to

pay the $20 filing fee. And Plaintiff makes no other relevant objection to Judge Love’s

Report. Accordingly, the Court has determined that the Report and Recommendation

is correct, and the objections are without merit.

         The Court therefore OVERRULES Plaintiff’s objections (Docket No. 12) and

ADOPTS the Report and Recommendation of the Magistrate Judge (Docket No. 10)

as the opinion of the District Court. It is further ORDERED that this civil action is

DISMISSED, without prejudice, for Plaintiff’s failure to comply with an order of the

Court.




                                             2
Case 6:20-cv-00518-JDK-JDL Document 13 Filed 12/29/20 Page 3 of 3 PageID #: 30


        So ORDERED and SIGNED this 29th day of December, 2020.



                                          ___________________________________
                                          JEREMY D. KERNODLE
                                          UNITED STATES DISTRICT JUDGE




                                      3
